DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed October 11, 2022, amended claim 1 is acknowledged.  The following new grounds of rejection are set forth:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tube disposed on the catheter wall” (See claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the transition catheter portion includes slits for providing a bending space of a tube body disposed on the catheter wall of the transition catheter portion” which is unclear as to what component the Applicant considers to be the “tube body”.  A “tube body” while recited in the specification is not labeled in any of the figures.   The current claim lanague reads “a tube body disposed on the catheter wall” which leads one to assume an additional tube component surrounds the transition catheter portion, which is not shown or illustrated in any of the Figures.  Contrary to what is claimed, Paragraph 0032 discloses “helical slits 21 are disposed on the catheter wall of the transition catheter portion 2, the helical slits 21 can provide a space for the bending of the tube body”.  As such, the tube body is not “disposed on the catheter wall as currently claimed.  Rather, it appears the tube body as disclosed, includes the straight catheter portion, the transition portion and the snake catheter portion, wherein the three portions together as a whole, form a tube body of the multi-section bending tube.   Appropriate clarification and correction is required.
Claims 2-6 and 9-10 are rejected as being necessarily dependent upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,250,027 to Barry in view of U.S. Patent No. 4,690,175 to Ouchi.
In regard to claim 1, Barry discloses a multi-section bending tube having graduated rigidity, applied to an insertion portion of an endoscope, the multi-section bending tube having graduated rigidity sequentially comprising, from a non-insertion end to an insertion end: a straight catheter portion 102, a transition catheter portion 108, and a snake bone catheter portion 112, which are connected in sequence, wherein the straight catheter portion is a cylindrical catheter with a fully-enclosed catheter wall, wherein the transition catheter portion includes slits 138, 140 for providing a bending space of a tube body 166 disposed on the catheter wall of the transition catheter portion (see Figs. 14-17), wherein the snake bone catheter portion comprises a plurality of tube joints 114 connected with each other in series, the tube joints are connected with each other, and the curvature of the transition catheter portion is greater than the curvature of the straight catheter portion and is less than the curvature of the snake bone catheter portion (See Figs. 1-3 and Col. 2, Line 56  -Col. 3, Line 30).  Barry is silent with respect to the inner diameters of each portions, specifically wherein thes portions all have equal inside diameters.  Ouchi teaches of an analogous endoscopic insertion shaft comprising a plurality of sections with varying diameters 3c-f, with each section having a uniform diameter (see Fig. 5 and Col. 7, Lines 9-35).  It would have been obvious to one skilled in the art at the time the invention was filed to ensure a constant uniform inner diameter along the insertion shaft of Barry to ensure enough room is available for the passage of working instruments, electronics and or fluid used during a surgical procedure as taught by Ouchi and is extremely well known in the art.
In regard to claim 5, Barry discloses a multi-section bending tube, wherein the axial lengths of the plurality of tube joints of the snake bone catheter portion gradually decrease from the non-insertion end to the insertion end (See Coll. 4, Line 56 – Col. 5, Line 8).  
In regard to claim 9, Barry discloses a multi-section bending tube (see rejection above) but are silent with respect a protective sheath covering the multi-section bending tube having graduated rigidity.  Ouchi teaches of an analogous endoscopic insertion shaft comprising a plurality of sections having graduated rigidity and a protective sheath 3 disposed on the outside thereof (See Figs. 1-4 and Col. 3, Lines 41-67).  It would have been obvious to one skilled in the art at the time the invention was filed to provide a protective sheath on the endoscope of Barry to protect endoscopic components within the insertion tube as taught by Ouchi and is extremely well known in the art.
In regard to claim 10, Barry, as modified by Ouchi, disclose an endoscope, comprising: the insertion tube for the endoscope according to claim 9, a control device and a handle; one or more traction wires are disposed in the insertion tube, one end of the traction wire is fixedly connected with the insertion end of the insertion tube, and the other end of the traction wire is connected with the control device disposed on the handle for controlling the bending of the insertion tube (see Col. 5, Lines 9-67).  
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,250,027 to Barry in view of U.S. Patent No. 4,690,175 to Ouchi in further view of U.S. Patent Application Publication No. 2010/0312056 to Galperin et al.    
In regard to claim 2, Barry, as modified by Ouchi, disclose a multi-section bending tube but are silent with respect to helical slits disposed on the catheter wall of the transition catheter portion.  Galperin et al. teach of an analogous insertion shaft for an endoscope wherein slots may be formed within the insertion shaft and configured in nearly any manner imagined (i.e. depth, direction width, etc.) (see paragraphs 0027-0035).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the insertion portion of Barry and Ouchi to include helical slits thereon to adjust the overall flexibility along the length of the shaft as desired and dictated by the procedure at hand as taught by Galperin et al. and is extremely well known in the art.
In regard to claim 3, Barry, as modified by Ouchi, disclose a multi-section bending tube but are silent with respect to helical slits disposed on the catheter wall of the transition catheter portion.  Galperin et al. teach of an analogous insertion shaft for an endoscope wherein a plurality of shaft segments are provided and may be joined via junction 72 (See Figs. 4-7 and paragraphs 0034-0038).It would have been obvious to one skilled in the art at the time the invention was filed to modify the insertion portion of Barry and Ouchi to include an elongated tube joint to securely join two or more of the various portions of the insertion shaft as taught by Galperin et al. 
In regard to claim 4, Barry, as modified by Ouchi, disclose a multi-section bending tube but are silent with respect to wherein the snake bone catheter portion comprises a grouped tube joint portion and an isometric tube joint portion from the non-insertion end to the insertion end.  Galperin et al. teach of an analogous insertion shaft for an endoscope wherein the tube could have more or less than three section of different slot patterns (See paras 0028-0034).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the insertion portion of Barry and Ouchi to include more than three different catheter portions to adjust the overall flexibility along the length of the shaft as desired and dictated by the procedure at hand as taught by Galperin et al. and is extremely well known in the art.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,250,027 to Barry in view of U.S. Patent No. 4,690,175 to Ouchi in further view of U.S. Patent Application Publication No. 2005/0131279 to Boulais et al.
 In regard to claim 6, Barry, as modified by Ouchi, disclose a multi-section bending tube (See rejections above) but are silent with respect to wherein any tube joint is provided with a convex portion that can be clamped in a corresponding concave portion of the adjacent tube joint.  Boulais et al. teach of an analogous endoscope shaft having an articulating section 654 which may comprises a plurality of tube joints with concave and convex portions which clamp together during use (see Figs. 19a-b and paragraph 0184).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the articulating portion of Barry and Ouchi to include corresponding concave and convex portions between adjacent tube joints to enable an alternate construction for controlling articulation and bending of the endoscope shaft as taught by Boulais et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-10 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                             10/17/2022